His Honor. JOHN ST. PAUL,
rendered the opinion and ■decree of the Court, as follows:
Mrs. Cornelia Nott, wife of Gustave Miltenberger, acquired by purchase during the marriage, six lots of ground in the square bounded by Lafayette, Port, Tonti and Rooheblave streets.
It is not pretended that said lots of ground were other than community property, and hence’ to all intents and purposes the property of the husband “head and master” of the community. They were therefore properly assessed to him.
The succession of Gustave Miltenberger shows that he owned no other property in said square, and it is not pretended that he did.
Hence .a sale for unpaid taxes of “six lots” in said square, assessed to Gustave Miltenberger, sufficiently de*89scribes the only six lots of ground in said square belonging to him as “head and master” of the community; sufficiently at least to support the constitutional prescription of three years. See Weber vs. Martinez, 125 La., 663.
Opinion and decree, February 25, 1914.
Rehearing refused, March 23, 1914.
The other issues herein may be disposed of as follows:
1. The property was not acquired by Mrs. Miftenberger from me succession of her mother, but by purchase from a succession of a stranger.
2. The property was not occupied and no taxes were paid upon it during the three years next following the adoption of the Constitution of 1898, and during which the constitutional prescription ran in favor of' the tax title then held by the State.
3. A certificate by the State tax collector though conclusive as to the payment vel non of taxes, when it so recites, is not evidence at all that the property has or has not been previously sold for taxes.
4. A judgment of a City Court cancelling a tax sale isf a nullity. 131 La., 496.
5. There is no evidence whatever that the property was sold by the State Auditor for anything less than the price fixed by law, and the presumption “Omnia rite acta” applies.
Judgment affirmed.